Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed February 28, 2022 has been entered.  Claims 1, 6, 9-13, 15-17, 19, 26-30, 32 and 33 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 depends from claim 31, which has been canceled.  For purposes of examination, claim 32 will be treated as dependent upon claim 1.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 19, 26-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Decristofaro et al. (US 2004/0212269).
Decristofaro discloses providing amorphous metal ribbons or strips (which by definition have two opposing surfaces), applying a chemically resistant coating to at least parts of the ribbon surfaces (see Decristofaro para [0066]), and etching in such a manner that the chemically resistant coating protects coated areas from attack by the etchant (suggesting the limitation of “the chemically resistant coating is chemically resistant to etching fluid for the length of the etching process” in claim 1 as amended), while unprotected areas are eroded (see Decristofaro para [0066]).  The areas being eroded meets the limitation of “etching removes at least a part of the strip” in claim 1 as amended.  The chemically resistant coating may be removed (see Decristofaro para [0069]) in accord with the final clause of claim 1 as amended.  With regard to claim 9, Decristofaro para. [0063] and [0065] disclose reel-to-reel processes. With regard to claim 19, examples 1 and 2 of Decristofaro employ a composition within the limits of the instant claim. With regard to claim 26, the use of a liquid such as a strong acid in Decristofaro para [0069] is considered to be wet-chemical etching as claimed. With regard to claim 29, the chemically resistant coating is applied by printing; see Decristofaro para [0067].  With regard to claim 32 (treated as dependent on claim 1—see the 35 USC 112 rejection supra), Decristofaro intends to form, at minimum, “a part of an inductive component” as claimed; see, for instance, Decristofaro para [0025].
Decristofaro does not specifically recite the “inspecting” step as set forth in
instant claims 1 and 6, does not disclose any effect of the etching on surface roughness as recited in claim 1 as amended, and does not specify “identifying defects” (or more specifically the defects enumerated in claim 27 as amended) and etching those defects in uncovered areas as recited in instant claims 27 and 28. However, 
a) The claimed “inspecting…using an optical inspection system” as in claim 1 as amended or more precisely “visually examining” as in claim 6 would be accomplished merely by an artisan (or even a machine with optical capability) looking at a metal strip as the process occurs. It is a reasonable assumption that some type of monitoring would be done of an industrial process such as that described by Decristofaro. Therefore, “inspecting” as claimed would have been considered an obvious variant of the method as disclosed by Decristofaro.
b) While the prior art does not specifically mention any effect on surface roughness, one of skill in the art would reasonably assume that the etchant would tend to act upon those portions of the surface that project higher from a baseline of the surface, causing those portions to be eroded down somewhat and resulting in a lower surface roughness.
c) With respect to claim limitations involving defects, the examiner’s position is that one of skill in the art would have carried out the prior art process with an intent of reducing or eliminating whatever such a person considers to be a “defect” in the products being manufactured. There would be no point in carrying out the prior art process in any other manner.  As to the particular defects in claim 27, the prior art intends to make components that exhibit reliable, consistent magnetic properties.  It was known in the art that physical defects or anomalies in such components will render it difficult to achieve such properties.  Decristofaro para [0010-0011] recognized that defects such as air gaps or crystallinity in amorphous magnetic materials were deleterious in those materials; therefore one would want to reduce those defects to the extent practical when carrying out the method of Decristofaro.
Therefore, the disclosure of Decristofaro et al. is held to create a prima facie
case of obviousness of a method as presently claimed.

7.	Claims 10, 11, 12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Decristofaro et al. in view of Itagaki et al. (US 2020/0377981).
Decristofaro, discussed supra, does not specify the manner of producing the
amorphous metal materials as set forth in the instant claims. Itagaki indicates it was
known in the art, at the time of filing of the present invention, to produce amorphous
alloy ribbons by casting molten material of a desired composition onto the peripheral
surface of a rotating chill roll, while polishing that surface by using a polishing brush, i.e.
“the outer surface of the cooling body is continuously processed in order to smooth the
outer surface of the cooling body while the molten mass is cast” as claimed. See
ltagaki para [0188-0189]. With respect to claim 33, Itagaki para [0186] discusses
casting an alloy of a composition within the limits of the instant claim in that manner,
with such composition further being very similar to that of Example 2 of Decristofaro.
Therefore, the combined disclosures of Decristofaro et al. and Itagaki et al. would
have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable
over Decristofaro et al., as above, in view of Herzer et al. (US 2014/0104024).
Decristofaro, discussed supra, does not disclose forming a nanocrystalline
material as set forth in the instant claims. Herzer is directed to producing Fe-base
amorphous alloy strips for use in magnetic cores, i.e. is in a similar field of endeavor as
Decristofaro. Herzer indicates it was known in the art, at the time of filing of the present
invention, to heat treat such a strip to form a nanocrystalline material using parameters
completely within those of the instant claims, i.e. a temperature of 450-750°C, a tension
of 10-250 MPa, and a dwell time of 2 seconds to 2 minutes as recited in Herzer para [0038]. This creates crystallites with an average size of 20-25 nm; see Herzer para
[0037].
Based on this disclosure of Herzer et al., it would have been obvious for one of
ordinary skill in the art, having subjected an amorphous alloy strip to a method as
disclosed by Decristofaro et al., to heat treat that alloy to form a nanocrystalline material
as presently claimed.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Decristofaro et al., as above, in view of Douglas (U.S. Patent 5,460,687). 
Decristofaro, discussed supra, does not disclose the limitations recited in instant claim 30. Douglas indicates it was known in the art of photochemical etching, to coat the surface of a material being etched with a passivation layer that has a solubility that is substantially increased when illuminated with radiation. Portions of the surface are illuminated allowing the etch to proceed there, while portions not illuminated are not etched. See the Abstract of Douglas. The defects recited in claim 30 as amended would be among those recognized by Decristofaro para [0010-0011] as being undesirable in amorphous magnetic materials. 
Based on the disclosure of Douglas, it would have been considered obvious for one of skill in the art to employ a photosensitive material as claimed as the chemically resistant layer in the method of Decristofaro et al.

			Response to Arguments
10.	In remarks filed February 28, 2022, Applicant asserts that performing the etching of Decristofaro would cause the surface roughness as a whole to increase (as opposed to “etching…reduces the surface roughness” as claimed), since a groove would be formed in the surface of the material being etched.  However, Applicant has provided no evidence that etching of a groove during the prior art etching process would exceed the amount of etching of any surface projections in that process.  Further, Applicant makes this assertion by way of argument alone.  It is well-settled that the arguments of counsel cannot take the place of evidence in the record; see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, solution of a long-felt need, or inoperability of the prior art, one or more of which appears to be the case herein.
Applicant further asserts that one of skill in the art would have had no need to inspect the strip using an optical system or a profilometer (as required by the claims as amended).  In response, the examiner’s position is that the term “optical inspection system” as used in the present claims includes within its scope a human eye.  Further, claim 6 specifically calls out a step of “visually examining” a surface.  Thus this limitation of the invention does not distinguish it from the prior art.
Applicant further asserts that it is not obvious from Decristofaro to modify the prior art process such that the product is the strip and consequently to remove the chemically resistant coating from the strip.  However, Applicant’s position appears to be in contrast with the specific disclosure in Decristofaro para [0069] that “Optionally the chemically resistant material is removed from the ribbon surface after the etching step is completed.”

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 1, 2022